The Supreme Court of South Carolina
             Ferguson Fire and Fabrication, Inc., Plaintiff,

             v. 


             Preferred Fire Protection, L.L.C.; Fair Forest 

             of Greenville, L.L.C.; Thomas F. Wong; and
             Immedion, L.L.C., Defendants,

             Of Whom Ferguson Fire and Fabrication, Inc., is
             Petitioner, 


             and Immedion, L.L.C., is Respondent.


             Immedion, L.L.C., Third-Party Plaintiff, 


             v. 


             Rescom Construction, L.L.C., Third-Party Defendant. 


             Appellate Case No. 2012-212191 

             Lower Court Case No. 2008-CP-23-02746 




                                      ORDER


The Petition for Rehearing in the above matter is denied. However, the opinion is
refiled to eliminate a sentence from the factual recitation that does not affect the
result.

                                  s/ Costa M. Pleicones                   A.C.J.

                                  s/ Donald W. Beatty                         J.

                                  s/ John W. Kittredge                        J.
                           Acting Justice D. Craig Brown and
                           Acting Justice Dorothy Mobley Jones, not
                           participating.


Columbia, South Carolina

August 13, 2014
            THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Ferguson Fire and Fabrication, Inc., Plaintiff,

   v. 


   Preferred Fire Protection, L.L.C., Fair Forest 

   of Greenville, L.L.C., Thomas F. Wong, and 

   Immedion, L.L.C., Defendants, 


   Of whom Ferguson Fire and Fabrication, Inc., is 

   Petitioner, 


   and Immedion, L.L.C., is Respondent.


   Immedion, L.L.C., Third-Party Plaintiff, 


   v. 


   Rescom Construction, L.L.C., Third-Party Defendant. 


   Appellate Case No. 2012-212191 




ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



             Appeal From Greenville County 

   The Honorable R. Lawton McIntosh, Circuit Court Judge 



                       Opinion No. 27410 

          Heard June 12, 2014 – Refiled August 13, 2014 



                REVERSED AND REMANDED
             Robert E. Culver, of Charleston, for Petitioner.

             Ronald G. Tate, Jr., and Zachary Lee Weaver, both of
             Gallivan, White & Boyd, P.A., of Greenville, for
             Respondent.



       JUSTICE BEATTY: This Court granted a petition for a writ of certiorari
to review the decision in Ferguson Fire & Fabrication, Inc. v. Preferred Fire
Protection, L.L.C., 397 S.C. 379, 725 S.E.2d 495 (Ct. App. 2012), in which a
supplier of materials ("Ferguson Fire") brought an action for foreclosure of a
mechanic's lien against the owner of a data center ("Immedion") and its contractor
("Preferred Fire"). Ferguson Fire contends, and we agree, that the Court of
Appeals erred in adding requirements to S.C Code Ann. § 29-5-40 (2007),
governing a notice of furnishing, that are not in the statute itself and in concluding
Ferguson Fire did not establish an effective lien upon which a foreclosure action
could be premised. We reverse and remand.

                                     I. FACTS
      This case arises out of Ferguson Fire's efforts to obtain payment for
materials it supplied to Preferred Fire for Immedion's data center. An outline of
the events leading to Ferguson Fire's mechanic's lien action and the lower courts'
rulings follow.

             Contracts for Improvements to Immedion's Data Center

       In 2007, Immedion, a telecommunications company, hired Rescom, L.L.C.
to be the general contractor for improvements planned for its data center on
property Immedion leased in Greenville. This contract excluded the performance
of part of the fire protection work that was needed. Rescom, in turn, hired
Preferred Fire, a fire sprinkler company, as a subcontractor.
       In addition, Immedion directly hired Preferred Fire under a separate contract
for $30,973.00 to install a special "pre-action" fire suppression system1 in its data
center. To complete this work, Preferred Fire purchased materials from Ferguson
Fire. Ferguson Fire began delivering materials to Preferred Fire on August 24,
2007, and the deliveries continued through October 16, 2007.

                   Notice of Furnishing Labor and/or Materials

        On September 21, 2007, while its deliveries were in progress, Ferguson Fire
sent a "Notice of Furnishing Labor and Materials" ("Notice of Furnishing") to
Immedion advising it in relevant part that it had been employed by Preferred Fire
to deliver labor, services, or materials with an estimated value of $15,000.00 to
Immedion's premises. The Notice of Furnishing advised that it was being given as
"a routine procedure to comply with certain state requirements that may exist," and
that it was not a lien, nor any reflection on Preferred Fire's credit standing.

       Immedion paid Preferred Fire $15,486.50 of the $30,973.00 contract price
for installation of the system before receiving Ferguson Fire's Notice of Furnishing
on September 21, 2007. After receiving the Notice of Furnishing, Immedion issued
two additional checks to Preferred Fire totaling $15,486.50 for the unpaid balance
of the contract price.

      It is undisputed that Immedion paid everything it owed to Rescom, and it
also paid its contractor Preferred Fire in full under the separate contract for the fire
suppression system. However, Preferred Fire never paid Ferguson Fire for the
materials it furnished.

                             Notice or Certificate of Lien

       On January 8, 2008, Ferguson Fire served upon Immedion, Preferred Fire,
and others (and later filed) a "Statement and Notice of Mechanic's Lien," which
gave notice of the existence of a lien and included a Statement of Account.
Ferguson Fire indicated it had supplied $15,548.93 in materials to Preferred Fire
for Immedion's premises from August 24, 2007 through October 16, 2007 pursuant
to an agreement with Preferred Fire that was entered into "with the knowledge and
consent and permission and authorization of Immedion." Ferguson Fire stated

1
  Pre-action fire suppression systems are multi-step systems designed to prevent
accidental activation in areas that are highly sensitive to water damage. See "Fire
sprinkler system," available at http://en.wikipedia.org/wiki/Fire_sprinkler_system.
$15,548.93 was still owing and due, and it asserted a mechanic's lien upon the
described premises.

       Complaint for Foreclosure of Lien & Summary Judgment Motions

       On April 11, 2008, Ferguson Fire filed a complaint and a lis pendens against
Preferred Fire, Fair Forest of Greenville, L.L.C., Thomas F. Wong, and Immedion
seeking foreclosure of a mechanic's lien as to all defendants, as well as attorney's
fees, costs, and interest.2

       Immedion answered3 and thereafter moved for summary judgment,
maintaining (1) there was no evidence Ferguson Fire had furnished any materials
for the benefit of property owned by Immedion, as it was a mere leaseholder;
(2) there was no contractual relationship giving rise to liability between Ferguson
Fire and Immedion; and (3) Immedion paid in full for all work performed by its
contractors, so it had no further liability pursuant to S.C. Code Ann. § 29-5-20(B).

       Ferguson Fire filed a cross-motion for summary judgment, arguing (1) under
S.C. Code Ann. § 29-5-30 a leasehold interest in property is subject to a
materialman's lien; (2) a materialman supplying materials to a contractor has a lien
for the value of the materials on the leaseholder's interest under S.C. Code Ann.
§ 29-5-20, and the value of the lien is limited to the amount due to the contractor
by the owner/leaseholder as of the date of notice under sections 29-5-20 and 29-5-
40; and (3) Immedion should have been aware of its potential claim because
Ferguson Fire gave Immedion the Notice of Furnishing prior to Immedion's full
payment to Preferred Fire.

      Ferguson Fire asserted since it gave Immedion notice on September 21,
2007 that it was furnishing materials for its premises, under South Carolina's

2
  Ferguson Fire additionally asserted claims for breach of contract and unjust
enrichment as to Preferred Fire only. Ferguson Fire obtained a default judgment
against Preferred Fire but was unable to collect on it. Ferguson Fire stipulated to a
dismissal of Fair Forest and Wong.
3
  In addition, Immedion counterclaimed against Ferguson Fire for attorney's fees,
and it instituted a third-party complaint against Rescom for breach of contract.
Rescom counterclaimed against Immedion, but the two reached a settlement and
dismissed Immedion's third-party complaint when they determined Ferguson Fire's
suit did not involve Immedion's contract with Rescom.
mechanic's lien statutes, it was entitled to a lien up to the amount Immedion paid to
its contractor, Preferred Fire, after that date, plus attorney's fees and interest.4
Ferguson Fire noted that the value of the materials it supplied to Preferred Fire was
actually greater than the amount of its lien, but acknowledged that under the
statutory provisions its lien was limited to the unpaid balance of the contract
between Immedion and Preferred Fire as of the date of its Notice of Furnishing.

                  Decisions of Circuit Court & Court of Appeals

      The circuit court granted summary judgment to Immedion and extinguished
the mechanic's lien filed by Ferguson Fire. The court stated, "The issue is whether
the Notice of Furnishing was sufficient to notify the owner [Immedion] of the lien
given by § 29-5-20. Because the Notice explicitly stated that it was not a
mechanic's lien and contained no demand for payment, the Notice is ineffective
under § 29-5-40 as a Notice of Lien."

       The Court of Appeals affirmed, finding the Notice of Furnishing was
ineffective under section 29-5-40 because it "was sent prior to furnishing all the
material, failed to identify the final amounts of the goods delivered, and never
made a demand for payment." Ferguson Fire & Fabrication, Inc. v. Preferred
Fire Protection, L.L.C., 397 S.C. 379, 386, 725 S.E.2d 495, 499 (Ct. App. 2012).
The court concluded "the circuit court did not err in finding the Notice [of
Furnishing] was insufficient to notify Immedion of a lien." Id. at 387, 725 S.E.2d
at 499. This Court granted Ferguson Fire's petition for a writ of certiorari.

                          II. STANDARD OF REVIEW

       Rule 56(c) of the South Carolina Rules of Civil Procedure provides a motion
for summary judgment shall be granted "if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law."

      "An appellate court reviews the granting of summary judgment under the
same standard applied by the trial court pursuant to Rule 56, SCRCP."

4
  Although Ferguson Fire inadvertently referred to the balance remaining on the
notice date as $15,485.50 in some of its materials, this appears to be a scrivener's
error as the balance remaining on the notice date, and thus the potential lien, was
$15,486.50.
Progressive Max Ins. Co. v. Floating Caps, Inc., 405 S.C. 35, 42, 747 S.E.2d 178,
182 (2013) (citation omitted). Determining the proper interpretation of a statute is
a question of law, which this Court reviews de novo. Town of Summerville v. City
of N. Charleston, 378 S.C. 107, 662 S.E.2d 40 (2008).

                               III. LAW/ANALYSIS

      On certiorari, Ferguson Fire contends the Court of Appeals erred in adding
requirements for the timing and form of a Notice of Furnishing under S.C. Code
Ann. § 29-5-40; specifically, it erred in determining a Notice of Furnishing could
not be delivered to an owner until after a materialman delivers all materials to the
worksite and that a demand for payment of a specific amount must be included in
the notice. We agree. The Court of Appeals has added requirements that are not
present in the statute itself and, as a result, erred in concluding Ferguson Fire's lien
was ineffective as a matter of law.

      A. Overview of Mechanics' Liens Statutes

       In South Carolina, mechanics' liens are purely statutory and may be acquired
and enforced only in accordance with the terms and conditions set forth in the
statutes creating them. Multiplex Bldg. Corp. v. Lyles, 268 S.C. 577, 235 S.E.2d
133 (1977); accord Skiba v. Gessner, 374 S.C. 208, 212, 648 S.E.2d 605, 606
(2007) (stating "one's right to a mechanic's lien is wholly dependent upon the
language of the statute creating it"); Butler Contracting, Inc. v. Court St., L.L.C.,
369 S.C. 121, 130, 631 S.E. 252, 257 (2006) (observing mechanics' lien statutes
"must be strictly followed"). The statutory process encompasses several steps,
including the (1) creation, (2) perfection, and (3) enforcement of the lien. See
generally S.C. Code Ann. §§ 29-5-10 to -440 (2007 & Supp. 2013) (governing
mechanics' liens).

      (1) Creation of Lien

        As a general rule, mechanics' liens arise when a contractor, subcontractor, or
other person improves real property by furnishing labor and/or materials for a
building or structure. 22 S.C. Jur. Mechanics' Liens § 2 (1994). "Because the
improvements usually attach to and become an inseparable part of the structure, the
lien statutes give the persons responsible for the improvements a security interest,
or a lien on the improvement to the value of the amount due them." Id. § 3
(footnote omitted).
       The primary lien statutes are found in sections 29-5-10 and 29-5-20 of the
South Carolina Code, and they distinguish between two classes of persons:
(1) those with a direct contractual relationship to the owner (or leaseholder, as the
case may be), such as contractors, and (2) those who are not in direct privity of
contract with the owner, such as subcontractors and materialmen or suppliers. Id.
§ 8; see S.C. Code Ann. § 29-5-10 (2007) (creating liens for those with a direct
contractual relationship with the owner); id. § 29-5-20 (creating liens for those not
in direct privity with the owner).

        In this case, Ferguson Fire did not contract directly with the leaseholder of
the premises, Immedion; rather, it was a supplier of materials to Immedion's
contractor, Preferred Fire. This implicates section 29-5-20(A), which provides in
relevant part: "Every laborer, mechanic, subcontractor, or person furnishing
material for the improvement of real estate when the improvement has been
authorized by the owner has a lien thereon, subject to existing liens of which he
has actual or constructive notice, to the value of the labor or material so furnished .
. . ." S.C. Code Ann. § 29-5-20(A) (emphasis added).

      "The lien arises, inchoate, when the labor is performed or the materials are
furnished." Shelley Constr. Co. v. Sea Garden Homes, Inc., 287 S.C. 24, 26, 336
S.E.2d 488, 489 (Ct. App. 1985). In other words, "when the labor is performed or
material is furnished, the right exists but the lien has not been perfected." Butler
Contracting, 369 S.C. at 128, 631 S.E.2d at 256 (emphasis added).

       Moreover, if the person furnishing the labor or materials was employed by
someone other than the owner (such as a contractor), for the lien to attach the
person must meet the additional requirement of giving written notice to the owner
of the furnishing of the labor or material. Id. (citing S.C. Code Ann. § 29-5-40;
Lowndes Hill Realty Co. v. Greenville Concrete Co., 229 S.C. 619, 93 S.E.2d 855
(1956); Shelley Constr. Co., 287 S.C. at 26, 336 S.E.2d at 490).

     Section 29-5-40, entitled "Notice to owner before lien attaches when laborer
was employed by someone other than owner," provides in full as follows:

             Whenever work is done or material is furnished for the
      improvement of real estate upon the employment of a contractor or
      some other person than the owner and such laborer, mechanic,
      contractor or materialman shall in writing notify the owner of the
      furnishing of such labor or material and the amount or value thereof,
      the lien given by § 29-5-20 shall attach upon the real estate improved
      as against the true owner for the amount of the work done or material
      furnished. But in no event shall the aggregate amount of liens set up
      hereby exceed the amount due by the owner on the contract price of
      the improvement made.

S.C. Code Ann. § 29-5-40 (2007) (emphasis added). By its terms, section 29-5-40
requires a supplier to give written notice to the owner (1) "of the furnishing of such
labor or material" and (2) "the amount or value thereof."

      (2) Perfection & Enforcement of Lien

       For an inchoate lien to become valid, the lien must be perfected and
enforced in compliance with South Carolina's mechanic's lien statutes. Preferred
Sav. & Loan Ass'n v. Royal Garden Resort, Inc., 301 S.C. 1, 389 S.E.2d 853
(1990). To perfect and enforce a lien, one must timely complete the following
three steps found in sections 29-5-90 and 29-5-120 of the South Carolina Code:
(1) serve and file a notice or certificate of the lien, (2) commence a lawsuit to
enforce the lien, and (3) file a lis pendens. See S.C. Code Ann. §§ 29-5-90 & -120
(2007); Butler Contracting, 369 S.C. at 129, 631 S.E.2d at 256; see also 22 S.C.
Jur. Mechanics' Liens §§ 15 to 19 (1994) (discussing procedures). The trigger for
determining when all three of these events must be performed is the date when the
supplier ceases furnishing labor or materials.

              (a) Notice or Certificate of Lien. Section 29-5-90 requires that,
within ninety days after he ceases to furnish labor or materials for a building or
structure, the party asserting a lien must serve upon the owner (or person in
possession of the property) and file with the register of deeds or clerk of court a
notice or a certificate that includes a statement of the amount due him, together
with a description of the property intended to be covered by the lien, the name of
the owner of the property, if known, and other required information. S.C. Code
Ann. § 29-5-90 (2007); Butler Contracting, 369 S.C. at 129, 631 S.E.2d at 256.

             (b) Commencement of Lawsuit to Enforce the Lien. Pursuant to
section 29-5-120, a party must commence a lawsuit seeking to enforce the lien
within six months after ceasing to provide labor or materials for the property. S.C.
Code Ann. § 29-5-120 (2007). The lien may be enforced by a petition to the court
of common pleas in the county where the building or structure is located. Id. § 29-
5-140.
               (c) Notice of Lis Pendens. Section 29-5-120 further requires a party
to file a notice of the pending action (lis pendens) within six months after ceasing
to provide labor or materials. Id. § 29-5-120.

       "If these steps are taken, the person claiming the lien may foreclose against
the property to satisfy the debt." Butler Contracting, 369 S.C. at 129, 631 S.E.2d
at 256. "On the other hand, if he fails to take any one of these steps, the lien
against the property is dissolved pursuant to Sections 29-5-90 and 29-5-120." Id.

      The importance of strictly adhering to the statutory requirements is that,
once a party claiming a lien gives the proper notice, he is entitled to be paid in
preference to the contractor who procured the labor or materials, and the owner's
payment to the contractor after receiving the proper notice shall not diminish the
amount recoverable by the party asserting a lien. S.C. Code Ann. § 29-5-50
(2007).

      B. Application of Statutory Scheme to Ferguson Fire

        The current dispute centers on the Court of Appeals's determination that
Ferguson Fire never acquired a lien because it gave a Notice of Furnishing to
Immedion prior to delivering all of the materials to the worksite and without
including a demand for payment of a specific amount. The court's holding turns on
its interpretation of section 29-5-40, which imposes written notice upon the owner
as a prerequisite for a lien to attach when the supplier is hired by someone other
than the owner.

      If a statute is ambiguous, the courts must construe its terms. Sparks v.
Palmetto Hardwood, Inc., 406 S.C. 124, 750 S.E.2d 61 (2013). "A statute as a
whole must receive practical, reasonable, and fair interpretation consonant with the
purpose, design, and policy of lawmakers." Id. at 128, 750 S.E.2d at 63 (citation
omitted). However, "[w]here the statute's language is plain and unambiguous, and
conveys a clear and definite meaning, the rules of statutory interpretation are not
needed and the court has no right to impose another meaning." Hodges v. Rainey,
341 S.C. 79, 85, 533 S.E.2d 578, 581 (2000).

       "What a legislature says in the text of a statute is considered the best
evidence of the legislative intent or will. Therefore, the courts are bound to give
effect to the expressed intent of the legislature." Id. (quoting Norman J. Singer,
Sutherland Statutory Construction § 46.03, at 94 (5th ed. 1992)). "We are not at
liberty, under the guise of construction, to alter the plain language of [a] statute by
adding words which the Legislature saw fit not to include." Shelley Constr. Co.,
287 S.C. at 28, 336 S.E.2d at 491. "Our duty is to apply the statute according to its
own terms." Id. at 29, 336 S.E.2d at 491.

       Upon reviewing the plain terms of section 29-5-40 and considering its
relation to the other mechanic's lien provisions as well as prior case law, we
believe Immedion and the Court of Appeals have confused the requirements for a
Notice of Furnishing to an owner under section 29-5-40 with the requirements for a
notice or certificate of a lien under section 29-5-90.

       Application of the mechanic's lien statutes outlined above indicates
Ferguson Fire followed the proper timing and sequence of events for (1) creation,
(2) perfection, and (3) enforcement of a mechanic's lien. An inchoate lien
normally arises upon the furnishing of the labor and materials under section 29-5-
20. However, section 29-5-40 additionally provides that, in cases where the person
seeking the lien was employed by someone other than the owner, the supplier must
notify the owner in writing "of the furnishing of such labor or material and the
amount or value thereof" for "the lien given by § 29-5-20 [to] attach upon the real
estate . . . ." S.C. Code Ann. § 29-5-40. Thus, Ferguson Fire was required to meet
the terms of both section 29-5-20(A) and section 29-5-40 for it to have an inchoate
lien attach.

       In this case, Ferguson Fire gave Immedion written notice on September 21,
2007 that it was supplying materials to Preferred Fire for its premises with an
estimated value of $15,000.00. This is all of the information specifically required
by the General Assembly in section 29-5-40 for a Notice of Furnishing. Ferguson
Fire's Notice of Furnishing correctly indicated that it was not then noticing a lien
and it did not include a demand for payment as it had not yet delivered all of the
materials to the premises, and there was no amount delinquent at that time. The
cessation of deliveries and a specific demand for payment are elements that are
required for a lien notice. In contrast, the Notice of Furnishing under section 29-5-
40 was simply to apprise Immedion as the leaseholder of the property that
Ferguson Fire was "furnishing . . . labor or material" to its premises.

      Once all of the materials had been furnished and Preferred Fire failed to pay
the amount due, Ferguson Fire then proceeded with the next step in the process
under section 29-5-90 to prepare a lien notice that included a Statement of
Account. The lien notice indicated that the materials had been furnished and that
there was a specific amount then owing and unpaid for which a lien was being
pursued.
        The Court of Appeals acknowledged that section 29-5-40 "does not
prescribe the specific format of the notice," and it "does not contain a time limit for
providing written notice to the owner," but stated that "it is impossible for a notice
of a lien to precede the actual performance of work that creates the lien."
Ferguson Fire & Fabrication, Inc. v. Preferred Fire Protection, L.L.C., 397 S.C.
379, 387, 725 S.E.2d 495, 499 (Ct. App. 2012). We agree with the Court of
Appeals that a lien notice could not be prepared until all of the materials were
delivered. See S.C. Code Ann. § 29-5-90 (providing a notice or certificate of a lien
is to be served and filed "after [a person] ceases to labor on or furnish labor or
materials for such building or structure"). However, Ferguson Fire provided both a
Notice of Furnishing and a lien notice, which serve two different purposes, and it
did not file its lien notice until after the delivery of all materials.

       In Lowndes Hill Realty Co. v. Greenville Concrete Co., 229 S.C. 619, 629,
93 S.E.2d 855, 860 (1956), this Court expressly stated that the Notice of
Furnishing statute specifies no time when the notice should be given to the owner,
and it could be "given at any time":

             Section 45-254 [now 29-5-40] specifies no time at which or
      within which notice of the furnishing of material is to be given to the
      owner. Such notice may be given at any time. Cf. Hughes v. Peel,
      221 S.C. 307, 70 S.E.2d 353; but of course it will be ineffectual if the
      other requisites to the perfection and enforcement of the lien, Sections
      45-259 and 45-262 [now sections 29-5-90 and 29-5-120], are not met.
      Delay in giving the notice cannot operate to the detriment of the
      owner, because his liability under the lien is limited to the balance due
      by him to the prime contractor at the time he receives the notice.

(Emphasis added.) In Wood v. Hardy, 235 S.C. 131, 137-38, 110 S.E.2d 157, 160
(1959), this Court quoted Lowndes extensively and reiterated that the General
Assembly has set forth no time limit as to the filing of a Notice of Furnishing, so it
may be given at any time. However, as noted in Lowndes, the lien is limited to the
amount of the unpaid balance at the time the owner receives the notice, so the
timing of the notice affects the amount of the potential lien. Id. at 138, 110 S.E.2d
at 160.

      The Court of Appeals also recognized the impact of the timing of a Notice of
Furnishing upon the potential lien amount in Stovall Building Supplies:
      S.C. Code Ann. § 29–5–40 (1976) provides, in pertinent part, that a
      mechanic's lien will not attach to the owner's property unless the
      owner is given notice of the claim of a materialman who contracted
      with a person other than the owner prior to the payment in full of the
      amount owed the contractor. In addition, the materialman's lien is
      limited to the amount the owner owes the contractor at the time the
      materialman gives notice.

Stovall Bldg. Supplies, Inc. v. Mottet, 305 S.C. 28, 32, 406 S.E.2d 176, 178 (Ct.
App. 1990) (footnote omitted). More recently, in Butler Contracting, this Court
again explicitly noted, "Section 29-5-40 does not contain a time limit for providing
written notice to the owner when the person asserting the lien is employed by
someone other than the owner." Butler Contracting, 369 S.C. at 128 n.3, 631
S.E.2d at 256 n.3 (citations omitted).

       Ferguson Fire obviously gave its Notice of Furnishing to Immedion. Once it
received the proper notice, Immedion made any additional payments at its own
peril. See generally Lowndes Hill Realty Co., 229 S.C. at 629, 93 S.E.2d at 860
(citing the prior codifications of sections 29-5-20 and 29-5-40 and stating there is a
"manifest two-fold purpose" for the two statutes, to wit, "(1) [t]he protection of
one, not a party to a contract with the owner, who furnishes labor or material in the
improvement of the owner's property, by giving him a lien for such labor or
material; and (2) the protection of the property owner by limiting his liability and
that of his property in respect of all such liens 'to the amount due by the owner on
the contract price of the improvement made'" (citation omitted)).
                                                

        The Court of Appeals has created additional requirements not provided by
the General Assembly in section 29-5-40 for a Notice of Furnishing. Ferguson
Fire gave proper notice to Immedion that it was furnishing materials to its
premises, as well as a separate lien notice that included a demand for the amount
due once the materials had actually been supplied and its invoices became
delinquent. All of these steps occurred prior to Ferguson Fire's service and filing
of its complaint for foreclosure of the mechanic's lien and a lis pendens. As a
result, the Court of Appeals erred in holding Ferguson Fire did not establish an
effective lien.

                                IV. CONCLUSION

     We conclude Ferguson Fire followed the statutory procedures to establish a
mechanic's lien upon which a foreclosure action could be maintained, so summary
judgment was improperly awarded to Immedion. We reverse and remand for
further proceedings.5

      REVERSED AND REMANDED.

      KITTREDGE, J. and Acting Justices D. Craig Brown and Dorothy M.
Jones, concur. PLEICONES, Acting Chief Justice, concurring in result only.




5
  In light of our result, the award of attorney's fees to Immedion is likewise
reversed.